Citation Nr: 1544622	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with anxiety.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1966 to May 1970.  He received the Vietnam Service Medal, among other awards and decorations.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The RO disallowed the Veteran's previously denied claim for service connection for PTSD.

During the pendency of the appeal, the RO determined that new and material evidence had been received to reopen the Veteran's claim.  See Statement of the Case (SOC) dated February 2013.  Nevertheless, the Board is required to consider that question independently.  See 38 U.S.C.A. § 7104(b); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of that hearing has been prepared and associated with the record on appeal.  On the date of the hearing, the Veteran and his representative submitted additional evidence in support of the appeal, along with a written waiver of his right to have the agency of original jurisdiction (AOJ) review that evidence in the first instance.  See 38 C.F.R. § 20.1304(c).

Thus far, consideration of the Veteran's psychiatric claim has been at least nominally limited to the matter of his entitlement to service connection for PTSD. The evidence shows that he has been diagnosed with a psychiatric disorder other than PTSD, however; specifically, adjustment disorder with anxiety.  Under the circumstances, the Board finds that his claim should be expanded.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).  Accordingly, because the matter of the Veteran's entitlement to service connection for psychiatric disorders other than PTSD has not been the subject of a prior final decision-and in light of the Board's favorable action on his application to reopen the claim for service connection for PTSD-the issues on appeal have been recharacterized as set forth above, on the title page.

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for PTSD.  For the reasons set forth below, the remaining issue on appeal-including the underlying matter of the Veteran's entitlement to service connection for PTSD-is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in November 2007, the RO in San Diego, California denied the Veteran's claim for service connection for PTSD; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's November 2007 decision during the one-year period following the mailing of notice of that decision; nor was any new and material evidence received within a year.

3.  New evidence received since the time of the RO's November 2007 decision, when considered with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's November 2007 decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the applicable edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125 (2015); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

In the present case, the evidence reflects that the RO in San Diego, California denied the Veteran's claim for service connection for PTSD by a decision entered in November 2007.  Following a review of the claims file as it then existed-including the Veteran's service treatment and personnel records, and reports of treatment from the Maui Vet Center-the RO concluded that the evidence did not reflect that the Veteran had been diagnosed with PTSD, and that he had not provided enough information to permit verification of a stressor.  The Veteran was advised of the RO's decision, and of his appellate rights, by letter dated later that same month.

No pertinent evidence was received during the one-year period following mailing of notice of the RO's November 2007 decision.  See 38 C.F.R. § 3.156(b) (2007).  Nor did the Veteran initiate an appeal within that time frame.  38 C.F.R. §§ 20.200, 20.201 (2007).  As a result, the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).  Accordingly, the claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Jackson, supra.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the law in effect when the Veteran's PTSD claim was initially adjudicated in November 2007, when a claimed stressor was not related to combat, the Veteran's lay testimony, by itself, was generally not enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record had to contain service records or other corroborative evidence that substantiated the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, in July 2010, the evidentiary standard outlined in 38 C.F.R. § 3.304(f) for establishing in-service stressors in claims for PTSD was relaxed.  The new regulation provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2015).

For purposes of the amendments, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Here, the evidence received since the time of the RO's November 2007 decision includes a February 2011 treatment record from the Maui Vet Center, indicating, in pertinent part, that the Veteran is "[t]rying to cope with PTSD."  The evidence also includes a July 2013 treatment record from the VA Community-Based Outpatient Clinic (CBOC) in Maui reflecting an assessment of PTSD, and statements from the Veteran wherein he has provided further details with respect to his fear of hostile military or terrorist activity while assigned to Airborne Early Warning Squadron One (AEWRON ONE (VW-1)), based in Guam.

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim was previously denied.  It is also material in that it relates to unestablished facts necessary to substantiate the claim (i.e., that the Veteran has PTSD, and that it may be related to service), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  It is therefore new and material.  The claim for service connection for PTSD is reopened.


ORDER

The Veteran's claim for service connection for PTSD is reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran has not been specifically notified of the information and evidence necessary to substantiate a claim for service connection for acquired psychiatric disorders other than PTSD, to include adjustment disorder with anxiety.  See 38 U.S.C.A. § 5103(a) (West 2014).  This needs to be accomplished.

In a February 2013 SOC, the AOJ indicated that it had reviewed treatment records from the VA Pacific Islands Health Care System (HCS) dated from March 31, 2004 to January 10, 2013.  Those records have not been associated with VBMS or Virtual VA.  The Veteran has also testified that he has received relevant, ongoing treatment through the VA CBOC in Maui subsequent to July 10, 2013 (the date of the most recent treatment record from that facility).  Because those records could contain information pertinent to the issue remaining on appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The Board notes that the AOJ has thus far declined to contact the U.S. Army and Joint Service Records Research Center (JSRRC) for purposes of corroborating the Veteran's claimed in-service stressors, finding the available information insufficient to allow for meaningful research.  The AOJ has also declined to grant service connection for adjustment disorder with anxiety, despite a favorable VA medical opinion in June 2012, because, at least in part, the factual predicates underlying the medical opinion-that he had exposure to rocket attacks and small arms fire during service, and that he witnessed the explosion of a fuel depot-have not been credibly established.

Upon review of the record, the Board finds that the Veteran has, in fact, provided some rather specific information with regard to his stressors.  With respect to the fuel depot incident, he has reported that, while assigned to AEWRON ONE (VW-1), based at the Naval Air Station in Agana, Guam (Mariana Islands), he flew aboard Super Constellation aircraft on several occasions to Vietnam (via Sangley Point, in the Philippines) as part of his regular flight line duties.  He has related that on one occasion, during the Tet Offensive (in late January or early February 1968), he was working at his unit's maintenance detachment in Chu Lai, Vietnam, as a crew chief, when an enemy rocket attack blew up a fuel depot.

The Veteran has indicated that, during that time, he was working in Chu Lai with a small group from the Air Force, and that he worked on the Army base there with the 11th and 13th Marine Air Groups (MAGs).  He has also reported being regularly exposed to mortar, rocket, and sniper fire at Chu Lai, to include attacks that occurred when his plane was taking off and landing at Chu Lai.  Significantly-the  AOJ's statements in the February 2013 SOC notwithstanding-the evidence shows that the Veteran did not serve at the Naval Air Technical Training Center (NATTC) in Memphis, Tennessee from April 1967 to May 1968; but rather that he departed the Memphis NATTC in August 1967, and that he reported to AEWRON ONE (VW-1) in September 1967, where he remained through April 1968, and then again served with AEWRON ONE (VW-1) from June 1968 to May 1970.  Under the circumstances, given that the Veteran's unit assignment is known, and the fact that he has essentially narrowed the time frame of the fuel depot incident to a 30-day period, the Board finds that the available information pertaining to the alleged stressors should be submitted to the JSRRC for corroboration.

Thereafter, if the record contains credible supporting evidence that one or more claimed in-service stressors occurred, or that the Veteran's reported fear of hostile military or terrorist activity is otherwise consistent with the places, types, and circumstances of his service, he should be afforded a new examination for purposes of ascertaining whether he has one or more acquired psychiatric disorders that can be properly attributed to service.

In this regard, the Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in June 2013, the amendments are not applicable.

For the reasons stated, this case is REMANDED for the following actions:

1.  Send the Veteran and his representative a VCAA notice letter advising them of the evidence and information necessary to substantiate a claim for service connection for acquired psychiatric disorders other than PTSD, to include adjustment disorder with anxiety.  The Veteran should be afforded a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Take action to ensure that all relevant records of the Veteran's treatment through the VA Pacific Islands HCS are associated with the claims file, to specifically include all relevant records dated from March 31, 2004 to January 10, 2013, and after July 10, 2013, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

3.  Ask the JSRRC to attempt to verify the Veteran's report that while assigned to AEWRON ONE (VW-1), based at the Naval Air Station in Agana, Guam (Mariana Islands), he was working with, among others, the 11th and 13th Marine Air Groups (MAGs) while attached to AEWRON ONE's maintenance detachment in Chu Lai, Vietnam, as a crew chief during the time of the Tet Offensive (in late January or early February 1968), when he witnessed an enemy rocket attack that blew up a fuel (or bomb) depot on base.  As part of its research, ask the JSRRC to indicate whether AEWRON ONE (VW-1) had a detachment at Chu Lai during the time frame in question; if so, whether it is reasonable to believe that the Veteran may have worked there as a maintenance crew chief; and whether the base at Chu Lai was subject to mortar, rocket, and sniper fire during the relevant time frame(s).  The JSRRC should be asked to indicate whether any additional information is required of the Veteran to conduct its research and, if so, he should be asked to provide the additional information.

4.  Thereafter, if the record contains credible supporting evidence that one or more claimed in-service stressors occurred, or that the Veteran's reported fear of hostile military or terrorist activity is otherwise consistent with the places, types, and circumstances of his service, arrange to have the Veteran scheduled for a mental disorders examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The examiner should review the claims file.  All indicated tests, including psychological testing, should be conducted and the results reported.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran has met the DSM-IV diagnostic criteria for PTSD at any time since December 2010 (when he filed his most recent claim).  If it is the examiner's opinion that the DSM-IV diagnostic criteria for PTSD have been met, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the diagnosis is related to a verified stressor and/or the Veteran's reported fear of hostile military or terrorist activity, as deemed by the rating activity to be consistent with the places, types, and circumstances of his service.
 
If psychiatric disorders other than PTSD are diagnosed (or are found to have been present since December 2010), to include adjustment disorder with anxiety, the examiner should provide an opinion, with respect to each such disorder, as to whether it is at least as likely as not that the disorder had its onset in, or is otherwise attributable to, service.

In so doing, the examiner should discuss the June 2012 VA examiner's conclusion to the effect that it is at least as likely as not that adjustment disorder with anxiety is related to the Veteran's reported in-service stressors.

A complete medical rationale for all opinions expressed must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the matter remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

The remanded matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


